DETAILED ACTION
1.	Claims 1-9 are currently pending. The effective filing date of the present application is 10/3/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “a restaurant” in lines 3 and 3 , respectively. It is unclear whether Applicant is referring to the “restaurant” in claim 1, line 2 and claim 9, line 2; or if Applicant is introducing a new term. Appropriate clarification is needed. 
Claim 9 recites the limitation "the menu" in line 9. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2019/0102830 to Yin et al. (“Yin”) in view of U.S. Pat. Pub. No. 2013/0191174to Zhou et al. (“Zhou”).

7.	With regards to claim 1, Yin disclosed the limitations of,
a table being positionable in a restaurant1 (See Fig. 3 showing smart dining table.);
a plurality of proximity sensors, each of said proximity sensors being coupled to said table (See [0046] discussing the disposition of the sensor, display screen and the processor within the table.), each of said proximity sensors being aligned with a respective one of a plurality of seating locations around said table, each of said proximity sensors sensing motion wherein each of said proximity sensors is configured to sense a patron sitting at said respective seating location, each of said proximity sensors being turned on when a patron moves within a trigger distance of said proximity sensors (See [0034] discussing the sensor sensing the body of the diner being within a threshold distant to determine that the diner has taken a seat, Fig. 3 depicting a sensor for each chair, and [0083] discussing sensors equaling the number of seats available.);
, each of said touch screens being coupled to said table (See [0046] discussing the disposition of the sensor, display screen and the processor within the table.), each of said touch screens displaying indicia comprising a menu of the restaurant thereby facilitating the patron to order from the menu (See [0116]-[0117] discussing the display screen having a welcome prompt and then entering menu mode. See also [0101] discussing the display screen as a touch-control interaction screen.); and 
a transceiver being coupled to said table, said transceiver being in communication with each of said touch screens for receiving the patron's order from each of said touch screens, said transceiver being in wireless communication with a central computer system of the restaurant thereby facilitating restaurant employees to receive the patron's order (See [0118]-[0119] discussing identifying a gesture with a camera or touch control frame to trigger an order execution being sent to the server, [0057] discussing the smart dining table being equipped with the wireless communication hardware, and [0086] discussing the wireless communication between the smart meal ordering device and the establishment’s server using communication hardware. The examiner is interpreting the communication hardware as a transceiver and establishment server as central computer system.).
Yin does not explicitly disclose the limitations of,
a plurality of touch screens 
each of said touch screens being aligned with a respective one of said seating locations around said table wherein each of said touch screens is configured to be visible to the patron sitting at the respective seating location, 
However, Zhou teaches at Fig. 3, [0029], and [0050] that it would have been obvious to one of ordinary skill in the table art to include a plurality of touch screens and the ability for each of said touch screens being aligned with a respective one of said seating locations around said table (See Fig. 3 depicting the tablet facing the seating, [0050] discussing the tablets being installed perpendicular to each seating side, and  [0029] discussing the tablets having a touch screen.). 
Therefore, it would have been obvious for one of ordinary skill in the table art before the effective filing date of the claimed invention to have modified the teachings of Yin to include a plurality of touch screens and the ability for each of said touch screens being aligned with a respective one of said seating locations around said table, as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to splay information in a place visible to the user (Zhou [0016]).  
	Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatenable by Yin and Zhou in view of U.S. Pat. Pub. No. 2016/0350818 to Saeed et al. (“Saeed”).

9.	With regards to claim 2, Yin disclosed the limitations of,
a control circuit being coupled to said table, said control circuit receiving a plurality of actuate inputs (See Fig. 2 depicting a processor, memory, communication hardware, and body sensing hardware of the smart meal ordering device. The examiner is interpreting the processor as the control circuit.); and
an electronic memory being coupled to said table, said electronic memory being electrically coupled to said control circuit, (See Fig. 2 depicting a processor, memory, communication hardware, and body sensing hardware of the smart meal ordering device. The examiner is interpreting the processor as the control circuit.).
Yin does not explicitly disclose the limitation of,
said electronic memory storing a database comprising the menu of the restaurant
However, Saeed teaches at [0028] that it would have been obvious to one of ordinary skill in the table art to include the ability for the electronic memory to store a database comprising the menu of the restaurant (See [0028] discussing the digital menu being stored in a database.). 
Therefore, it would have been obvious for one of ordinary skill in the table art before the effective filing date of the claimed invention to have modified the teachings of Yin and Zhou to include the ability for the electronic memory to store a database comprising the menu of the restaurant, as disclosed by Saeed. One of ordinary skill in the art would have been motivated to make this modification in order to allow the menu to be accessed and viewed (Saeed [0028]).  
	
10.	With regards to claim 3, Yin disclosed the limitations of,
said table has a top surface and a perimeter edge (See Fig. 3 depicting a table with a top surface and a perimeter edge.);
each of said touch screens is positioned on said top surface of said table (See Fig. 4 depicting the positioning of the image and touch control frame within the top surface of the table.), each of said touch screens being electrically coupled to said control circuit, each of said touch screens having a respective one of said actuate inputs being associated therewith, each of said touch screens being turned on when said control circuit receives said associated actuate input (See Fig. 2 depicting the electrical coupling of the Display screen to the processor and [0153] discussing when the body senor senses a diner taking, the processor outputting a meal ordering interface onto the touch screen. The examiner is interpreting processor as the control circuit and the act of outputting as turned on event. See also [0044] discussing gesture inputs on the display screen being determined by the processor.).

11.	With regards to claim 4, Yin disclosed the limitations of,
wherein each of said proximity sensors is electrically coupled to said control circuit, each of said proximity sensors has a respective one of said actuate inputs being associated therewith, said control circuit receiving said actuate input when said associated proximity sensor senses the patron (See Fig. 2 depicting the electrical coupling of the body sensing hardware to the processor and [0153] discussing when the body senor senses a diner taking, the processor outputting a meal ordering interface onto the touch screen. The examiner is interpreting processor as the control circuit. See also Fig. 3 depicting a sensor for each chair.).

12.	With regards to claim 5, Yin is silent on the limitations of,
further comprising a plurality of card readers, each of said card readers being coupled to said table, each of said card readers being electrically coupled to said control circuit, each of said card readers reading a credit card for payment processing.
However, Zhou teaches at [0018] and [0050] that it would have been obvious to one of ordinary skill in the table art to include a plurality of card readers, each of said card readers being coupled to said table, each of said card readers being electrically coupled to said control circuit, each of said card readers reading a credit card (See [0050] discussing the tablets including and card reader and [0018] discussing multiple tablets attached to the table.). 
Therefore, it would have been obvious for one of ordinary skill in the table art before the effective filing date of the claimed invention to have modified the teachings of Yin to include a plurality of card readers, each of said card readers being coupled to said table, each of said card readers being electrically coupled to said control circuit, each of said card readers reading a credit card, as disclosed by Saeed. One of ordinary skill in the art would have been motivated to make this modification in order o read payment card details (Zhou [0050]).  

13.	With regards to claim 6, Yin and Zhou are silent on the limitations of,
further comprising a plurality of hearing ports, each of said hearing ports being coupled to said table wherein each of said hearing ports is configured to have a hearing aid plugged therein, each of said hearing ports being aligned with a respective one of said seating locations, each of said hearing ports being electrically coupled to said control circuit.
However, Saeed teaches at Fig. 7, [0034], and [0039] that it would have been obvious to one of ordinary skill in the table art to include the ability for the table to a plurality of hearing ports, each of said hearing ports being coupled to said table wherein each of said hearing ports is configured to have a hearing aid plugged therein, each of said hearing ports being aligned with a respective one of said seating locations, each of said hearing ports being electrically coupled to said control circuit (See Fig 7 depicting the headset jack (712) and [0039] discussing the smart table include at least one embedded headset jack. See also [0034] discussing the Manger’s Console Module communicating audio through the Request Submission Software Module to the table.). 
Therefore, it would have been obvious for one of ordinary skill in the table art before the effective filing date of the claimed invention to have modified the teachings of Yin and Zhou to include the ability for the table to have hearing ports, as disclosed by Saeed. One of ordinary skill in the art would have been motivated to make this modification in order to allow the customer to have audio feedback from the multiple applications (Saeed [0039]).  

14.	With regards to claim 7, Yin and Zhou are silent on the limitations of,
further comprising a plurality of power switches, each of said power switches being coupled to said table, each of said power switches being aligned with a respective one of said seating locations around said table, each of said power switches being electrically coupled to a respective one of said touch screens, each of said power switches turning said respective touch screen on and off.
Saeed discloses the claimed invention, see Fig. 7 depicting the power/reset key (714) as integrated into the table and [0039] discussing the power/reset key (714) to shut the power to the table off or reset of the power supply; see also [0040] discussing the tablet being connected to 

15.	With regards to claim 8, Yin and Zhou silent on the limitations of,
further comprising a power cord being coupled to and extending away from said table, said power cord being electrically coupled to said control circuit, said power cord having a distal end with respect to said table, said distal end having a male plug being electrically coupled thereto, said male plug engaging a power source comprising a female electrical outlet.
However, Saeed teaches at [0039]-[0040] that it would have been obvious to one of ordinary skill in the table art to include a power cord being coupled to and extending away from said table, said power cord being electrically coupled to said control circuit, said power cord having a distal end with respect to said table, said distal end having a male plug being electrically coupled thereto, said male plug engaging a power source comprising a female electrical outlet (See [0040] discussing the use of a non-removable power supply plugged directly into a power outlet and [0039] discussing that the power supply is embedded in the table with the at least one computer tablet device.). 
Therefore, it would have been obvious for one of ordinary skill in the table art before the effective filing date of the claimed invention to have modified the teachings of Yin and Zhou to include a power cord being coupled to and extending away from said table, said power cord being electrically coupled to said control circuit, said power cord having a distal end with respect to said table, said distal end having a male plug being electrically coupled thereto, said male plug engaging a power source comprising a female electrical outlet, as disclosed by Saeed. One of ordinary skill in the art would have been motivated to make this modification in order to provide power to the table (Saeed [0040]).  


With regards to claim 9, Yin is silent on the limitations of,
a table being positionable in a restaurant, said table having a top surface and a perimeter edge (See Fig. 3 depicting a table with a top surface and a perimeter edge. Examiner notes that any table can be put in any location.);
a control circuit being coupled to said table, said control circuit receiving a plurality of actuate inputs (See Fig. 2 depicting a processor, memory, communication hardware, and body sensing hardware of the smart meal ordering device. The examiner is interpreting the processor as the control circuit.);
an electronic memory being coupled to said table, said electronic memory being electrically coupled to said control circuit (See Fig. 2 depicting a processor, memory, communication hardware, and body sensing hardware of the smart meal ordering device. The examiner is interpreting the processor as the control circuit
a plurality of proximity sensors, each of said proximity sensors being coupled to said table (See [0046] discussing the disposition of the sensor, display screen and the processor within the table.), each of said proximity sensors being aligned with a respective one of a plurality of seating locations around said table, each of said proximity sensors sensing motion wherein each of said proximity sensors is configured to sense a patron sitting at said respective seating location, each of said proximity sensors being turned on when a patron moves within a trigger distance of said proximity sensors (See [0034] discussing the sensor sensing the body of the diner being within a threshold distant to determine that the diner has taken a seat, Fig. 3 depicting a sensor for each chair, and [0083] discussing sensors equaling the number of seats available.), each of said proximity sensors being electrically coupled to said control circuit, each of said proximity sensors having a respective one of said actuate inputs being associated therewith, said control circuit receiving said actuate input when said associated proximity sensor senses the patron (See Fig. 2 depicting the electrical coupling of the body sensing hardware to the processor and [0153] discussing when the body senor senses a diner taking, the processor outputting a meal ordering interface onto the touch screen. The examiner is interpreting processor as the control circuit. See also Fig. 3 depicting a sensor for each chair.);
each of said touch screens being coupled to said table (See [0046] discussing the disposition of the sensor, display screen and the processor within the table.), each of said touch screens displaying indicia comprising a menu of the restaurant thereby facilitating the patron to order from the menu (See [0116]-[0117] discussing the display screen having a welcome prompt and then entering menu mode. See also [0101] discussing the display screen as a touch-control interaction screen.), each of said touch screens being positioned on said top surface of said table (See Fig. 4 depicting the positioning of the image and touch control frame within the top surface of the table.), each of said touch screens being electrically coupled to said control circuit, each of said touch screens having a respective one of said actuate inputs being associated therewith, each of said touch screens being turned on when said control circuit receives said associated actuate input (See Fig. 2 depicting the electrical coupling of the Display screen to the processor and [0153] discussing when the body senor senses a diner taking, the processor outputting a meal ordering interface onto the touch screen. The examiner is interpreting processor as the control circuit and the act of outputting as turned on event. See also [0044] discussing gesture inputs on the display screen being determined by the processor.);
a transceiver being coupled to said table, said transceiver being in communication with each of said touch screens for receiving the patron's order from each of said touch screens, said transceiver being in wireless communication with a central computer system of the restaurant thereby facilitating restaurant employees to receive the patron's order, said transceiver being electrically coupled to said control circuit (See [0118]-[0119] discussing identifying a gesture with a camera or touch control frame to trigger an order execution being sent to the server, [0057] discussing the smart dining table being equipped with the wireless communication hardware, and [0086] discussing the wireless communication between the smart meal ordering device and the establishment’s server using communication hardware. The examiner is interpreting the communication hardware as a transceiver and establishment server as central computer system.); and

Yin does not explicitly teach the limitations of,
a plurality of touch screens 
each of said touch screens being aligned with a respective one of said seating locations around said table wherein each of said touch screens is configured to be visible to the patron sitting at the respective seating location, 

Therefore, it would have been obvious for one of ordinary skill in the table art before the effective filing date of the claimed invention to have modified the teachings of Yin to include a plurality of touch screens and the ability for each of said touch screens being aligned with a respective one of said seating locations around said table, as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to splay information in a place visible to the user (Zhou [0016]).  
a plurality of card readers, each of said card readers being coupled to said table, each of said card readers being electrically coupled to said control circuit, each of said card readers reading a credit card for payment processing;
However, Zhou teaches at [0057] that it would have been obvious to one of ordinary skill in the table art to include a plurality of card readers, each of said card readers being coupled to said table, each of said card readers being electrically coupled to said control circuit, each of said card readers reading a credit card (See [0050] discussing the tablets including and card reader and [0018] discussing multiple tablets attached to the table.). 
Therefore, it would have been obvious for one of ordinary skill in the table art before the effective filing date of the claimed invention to have modified the teachings of Yin to include a plurality of card readers, each of said card readers being coupled to said table, each of said card readers being electrically coupled to said control circuit, each of said card readers reading a credit card, as disclosed by Saeed. One of ordinary skill in the art would have been motivated to make this modification in order o read payment card details (Zhou [0050]).

Yin and Zhou are silent on the limitations of,
a plurality of hearing ports, each of said hearing ports being coupled to said table wherein each of said hearing ports is configured to have a hearing aid plugged therein, each of said hearing ports being aligned with a respective one of said seating locations, each of said hearing ports being electrically coupled to said control circuit;
However, Saeed teaches at Fig. 7, [0034], and [0039] that it would have been obvious to one of ordinary skill in the table art to include the ability for the table to a plurality of hearing ports, each of said hearing ports being coupled to said table wherein each of said hearing ports is configured to have a hearing aid plugged therein, each of said hearing ports being aligned with a respective one of said seating locations, each of said hearing ports being electrically coupled to said control circuit (See Fig 7 depicting the headset jack (712) and [0039] discussing the smart table include at least one embedded headset jack. See also [0034] discussing the Manger’s Console Module communicating audio through the Request Submission Software Module to the table.). 
Therefore, it would have been obvious for one of ordinary skill in the table art before the effective filing date of the claimed invention to have modified the teachings of Yin and Zhou to include the ability for the table to have hearing ports, as disclosed by Saeed. One of ordinary skill in the art would have been motivated to make this modification in order to allow the customer to have audio feedback from the multiple applications (Saeed [0039]).  
said electronic memory storing a database comprising the menu of the restaurant
However, Saeed teaches at [0028] that it would have been obvious to one of ordinary skill in the table art to include the ability for the electronic memory to store a database comprising the menu of the restaurant (See [0028] discussing the digital menu being stored in a database.). 
Therefore, it would have been obvious for one of ordinary skill in the table art before the effective filing date of the claimed invention to have modified the teachings of Yin and Zhou to include the ability for the electronic memory to store a database comprising the menu of the restaurant, as disclosed by Saeed. One of ordinary skill in the art would have been motivated to make this modification in order to allow the menu to be accessed and viewed (Saeed [0028]).
a plurality of power switches, each of said power switches being coupled to said table, each of said power switches being aligned with a respective one of said seating locations around said table, each of said power switches being electrically coupled to a respective one of said touch screens, each of said power switches turning said respective touch screen on and off;

a power cord being coupled to and extending away from said table, said power cord being electrically coupled to said control circuit, said power cord having a distal end with respect to said table, said distal end having a male plug being electrically coupled thereto, said male plug engaging a power source comprising a female electrical outlet.
However, Saeed teaches at [0039]-[0040] that it would have been obvious to one of ordinary skill in the table art to include a power cord being coupled to and extending away from said table, said power cord being electrically coupled to said control circuit, said power cord having a distal end with respect to said table, said distal end having a male plug being electrically coupled thereto, said male plug engaging a power source comprising a female electrical outlet (See [0040] discussing the use of a non-removable power supply plugged directly into a power outlet and [0039] discussing that the power supply is embedded in the table with the at least one computer tablet device.). 
Therefore, it would have been obvious for one of ordinary skill in the table art before the effective filing date of the claimed invention to have modified the teachings of Yin and Zhou to include a power cord being coupled to and extending away from said table, said power cord being electrically coupled to said control circuit, said power cord having a distal end with respect to said table, said distal end having a male plug being electrically coupled thereto, said male plug engaging a power source comprising a female electrical outlet, as disclosed by Saeed. One of ordinary skill in the art would have been motivated to make this modification in order to provide power to the table (Saeed [0040]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner is interpreting “being postionable in a restaurant” as functional language, see MPEP §2114. Examiner has underlined all functional language.